 


110 HRES 708 EH: Honoring the life and accomplishments of Luciano Pavarotti and recognizing the significant and positive impact of his astounding musical talent, his achievement in raising the profile of opera with audiences around the world, and his commitment to charitable causes.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 708 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Honoring the life and accomplishments of Luciano Pavarotti and recognizing the significant and positive impact of his astounding musical talent, his achievement in raising the profile of opera with audiences around the world, and his commitment to charitable causes. 
 
 
Whereas Luciano Pavarotti was born on October 12, 1935, in the outskirts of Modena, Italy; 
Whereas Mr. Pavarotti first began singing in a church choir at the age of 9; 
Whereas Mr. Pavarotti was trained as a teacher and taught second grade in Italy before deciding to pursue his music full time; 
Whereas Mr. Pavarotti began serious voice training at the age of 19 under Arrigo Pola, a respected teacher and professional tenor in Modena, Italy; 
Whereas Mr. Pavarotti made his operatic debut on April 29, 1961, as Rodolfo in La Boheme by Giacomo Puccini, at the opera house in Reggio Emilia; 
Whereas Mr. Pavarotti made his American debut with the Greater Miami Opera in February of 1965 as a last minute replacement in Donizetti’s Lucia di Lammermoor; 
Whereas Mr. Pavarotti’s February 17, 1972, performance in Donizetti’s La Fille du Régiment at New York’s Metropolitan Opera, included nine high C’s during the signature aria and helped him break through to American audiences; 
Whereas Mr. Pavarotti made frequent television performances which attracted some of the largest audiences ever recorded for televised opera events; 
Whereas Mr. Pavarotti, with Placido Domingo and Jose Carreras, made their debut as The Three Tenors in Rome during the 1990 World Cup; 
Whereas The Three Tenors recording from their debut concert became the biggest selling classical record of all time; 
Whereas Mr. Pavarotti earned five Grammy awards and a Grammy Legend Award; 
Whereas on December 12, 1998, Mr. Pavarotti became the first and, so far, only opera singer to perform on Saturday Night Live; 
Whereas Mr. Pavarotti organized and hosted annual Pavarotti and Friends charity concerts in his home town of Modena in Italy, to raise money for worthy United Nations’ causes; 
Whereas Mr. Pavarotti sang at numerous benefit concerts to help victims of natural and manmade tragedies; 
Whereas in 1998 Mr. Pavarotti was named the United Nations Messenger of Peace; 
Whereas in 2001 Mr. Pavarotti received the Nansen Medal from the United Nations High Commission for Refugees for his efforts raising money on behalf of refugees worldwide; 
Whereas Mr. Pavarotti received the Kennedy Center Honors in 2001; 
Whereas on February 10, 2006, Mr. Pavarotti sang Nessun Dorma as the final act of the 2006 Winter Olympics Opening Ceremony in Turin, Italy; 
Whereas Mr. Pavarotti’s immense talent, and passion for his art encouraged people around the world to embrace opera; and 
Whereas Luciano Pavarotti died on September 6, 2007 in a hospital in Modena, Italy: Now, therefore, be it  
 
That the House of Representatives honors the life and accomplishments of Luciano Pavarotti and recognizes the significant and positive impact of his astounding musical talent, his achievement in raising the profile of opera with audiences around the world, and his commitment to charitable causes. 
 
Lorraine C. Miller,Clerk.
